Citation Nr: 1514071	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active duty service from November 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening service connection for a respiratory disorder.  The Veteran timely appealed that decision.

The Veteran and his sister testified at a Board hearing before the undersigned Veterans Law Judge in March 2013.  The hearing transcript is of record.

In April 2014, the Board granted the Veteran's petition to reopen the claim and remanded the underlying issue of service connection for a respiratory disorder for additional development.  

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2011 SSA Inquiry indicates that the Veteran is currently in receipt of disability benefits.  Review of an August 2006 private psychological evaluation also indicates that the Veteran underwent physical evaluations for SSA purposes and implies that lung disease was the subject of his SSA disability application.  

In sum, relevant SSA disability records may be outstanding.  VA has a duty to obtain these records.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).
Consequently, additional development action is necessary before the appeal may be reviewed on the merits.  
Accordingly, the case is REMANDED for the following action:

1. Obtain SSA disability records for the Veteran.  This should include a copy of the decision and all records relied upon in making the determination.  Make as many requests as necessary to obtain these records or until it is determined that further search efforts would be futile.

2.  The AOJ must ensure that all development complies with this remand and take any necessary remedial action. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




